BONIN, J.,
concurs with reasons.
hi respectfully concur in the results.
I join the majority opinion unqualifiedly in its reasoning that the proper standard of review of an adjudication in a delinquency proceeding is, as provided by Louisiana Const. art. V, § 10(B), civil, not criminal. See State in the Interest of Batiste, 367 So.2d 784, 788 (La.1979). The civil standard of review in Louisiana is manifestly erroneous or clearly wrong, and the Batiste court applied that standard. Batiste, 367 So.2d at 788 (emphasis supplied).
I write separately, however, to emphasize that a juvenile in Louisiana is entitled to a broader review for insufficiency of evidence than that provided by the Jackson v. Virginia test. See State in the Interest of D.R., 10-0405, pp. 3-5 (La.App. 4 Cir. 10/13/10), 50 So.3d 927. Thus, an appellate court in delinquency proceedings reviews both law and facts in properly evaluating the sufficiency of the evidence for an adjudication of a child as a delinquent.
Because I find that the juvenile judge was not clearly wrong and was reasonable in finding beyond a reasonable doubt that C.J. committed the armed robbery, I concur in the results.